DETAILED ACTION
This action is responsive to RCE filed on July 1st, 2021. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/01/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Claims 1~20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S Patent No. 10,659,406, claims 1~17 of U.S. Patent No. 10,257,137, and 1~18 of U.S. Patent No. 9,923,849. 
For example, claims 1 and 2 of U.S. Patent No. 9,923,849 anticipates claim 1 of the pending claims. Claim 1 of U.S. Patent No. 10,257,137 also anticipates claim 1 of the pending claims. Finally, claim 1 of U.S. Patent No. 10,659,406 recites determining a 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3~9, 11~15, and 17~20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S 8,386,926),in view of Lewis et al. hereinafter Lewis (U.S 2010/0268682) and further in view of Joshi et al. hereinafter Joshi (U.S 2014/0163954).
Regarding Claim 1,
Matsuoka taught a system comprising: 
one or more processors; and a computer-readable medium coupled to the one or more processors and storing executable instructions that, when executed by the one or more processor, cause the system to perform operations comprising: 
receiving, via a user interface, an input of a user-defined content suggestion rule (C6: 26~33, provide user interface to add/remove items from preferences 310-340);
receiving, via the user interface, input of a first message being composed by a user for sending to the first recipient (C8: 17~24, composing e-mail message); 

causing display of the suggested content item (C13: 62~C14: 1~19, auto-complete suggestions may be provided once the user types). 
Matsuoka did not specifically teach receiving the input of a user-defined content suggestion rule for a first recipient. 
Lewis taught receiving the input of a user-defined content suggestion rule for a first recipient [¶22, user defined input or parameters about the receiver and providing suggestions on how to make Inappropriate or offensive words or phrases appropriate for sending]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Lewis’ teaching of receiving, via a user interface, an input of a user-defined content suggestion rule for a first recipient with the teachings of Matsuoka, because the combination would help avoid sending content to a receiver that may cause a negative response or emotion or be misunderstood, or the content that otherwise should not be sent to the receiver [Lewis: ¶22].
The combination of Matsuoka and Lewis did not specifically teach retrieving a first suggested content item for inclusion in the first message based on one or more factors of the first message.
Joshi taught retrieving a suggested content item for inclusion in the message based on one or more factors of the message [¶21, a user's input along with input from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Joshi’s teaching of retrieving a suggested content item for inclusion in the message based on one or more factors of the message with the teachings of Matsuoka and Lewis, because the combination would allow personalized text suggestion dictionaries and communication contexts to determine predicted-text suggestions that are more accurate suggestions as well as context appropriate for communications of a user [Joshi: ¶18].
Regarding Claim 3,
Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: receiving a confirmation input via the user interface of the first suggested content item; and inputting the first suggested content item into the first message being composed by the user based at least in part on the confirmation input (C14: 15~19, present a list of those multiple matches as alternative auto-complete suggestions. NOTE: presenting a list inherently requires the user to confirm the word that should be inputted into the message being composed].
Regarding Claim 4,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: causing display 
Regarding Claim 5,
Matsuoka taught wherein the instructions to cause display of the first suggested content item, when executed by the one or more processors, further cause the system to perform operations comprising: causing display of a plurality of suggested content items; and receiving, via the user interface, a selection of the first suggested content item from the plurality of suggested content items (C13: 62~64). 
Regarding Claim 6,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: communicating the first message that includes the first suggested content item to a user device (C8: 41~43, Note: It is inherent composing e-mail message is for the purpose of communicating that message to a recipient).
Regarding Claim 7,
The combination of Matsuoka, Lewis and Joshi taught further comprising: receiving, via the user interface, input of a second user-defined content suggestion rule for a second recipient; receiving, via the user interface, input of a second message being composed for sending to the second recipient; retrieving a second suggested content item for inclusion in the second message based at least in part on the second user-defined content suggestion rule for the second recipient; and causing display of the second suggested content item (Matsuoka: C6: 26~56; C8: 17~24; C13: 62~C14: 1~19;  Lewis [¶11; ¶22; ¶31]; and Joshi [¶21; ¶22; ¶25]). See motivation of claim 1 above.
Regarding Claim 8,

Regarding Claims 9, 11~15, and 17~20, the claims are similar in scope to claims 1, 3~8 respectively and therefore, rejected under the same rationale.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, Lewis, and Joshi in view of Keohane et al. hereinafter Keohane (U.S 2008/0126983).
Regarding Claim 2,
While Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: causing display of a plurality of user-defined content suggestion rules (C6: 26~33), however did not specifically teach wherein the input of the first user-defined content suggestion rule is a selection of the first user-defined content suggestion rule from the plurality of user-defined content suggestion rules. 
Keohane taught a rules interface controller 312 provides an interface through which a user may select rules for controlling which entries to include in a list of entries for an auto-complete box, the ordering of the entries within the auto-complete box, and any other preferences for specializing the output of the list of entries for an auto-complete box for the user [¶55]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Keohane’s teaching of wherein the input of the first user-defined content suggestion rule is a selection of the first user-
Regarding Claims 10 and 16, the claims are similar in scope to claim 2 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457